Determination unanimously confirmed and the petition dismissed, with $20 costs and disbursements to the respondent. This is a proceeding in which the petitioner seeks a refund of the moneys collected voluntarily by it. Inasmuch as the city is entitled to the moneys voluntarily collected for it by the petitioner, whether by w'ay of sales tax or use tax, the latter is not entitled to a refund and it becomes unnecessary to pass on the question whether the city is authorized to impose its sales tax on the petitioner’s sales in the circumstances disclosed by this record. Concur — Botein, J. P., Rabin, Valente and McNally, JJ.